Citation Nr: 1022284	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In the August 2005 
decision, the RO denied the Veteran's petition to reopen a 
previously denied claim for service connection for a 
gastrointestinal disorder.  In the January 2006 rating 
decision, the RO granted the Veteran service connection for 
posttraumatic stress disorder (PTSD) and assigned an initial 
30 percent disability rating.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for a gastrointestinal 
disorder as a claim to reopen.

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for PTSD emanates from the Veteran's 
disagreement with the initial 30 percent rating assigned 
following the RO's January 2006 grant of service connection 
for this disability, the Board has characterized the claim as 
for a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

As will be explained in the following decision, the Board is 
reopening the claim for service connection for a 
gastrointestinal disorder based upon receipt of new and 
material evidence.  The Board will then remand the underlying 
de novo issue for further development.  In addition, the 
Board is remanding the Veteran's claim for a higher initial 
rating for his service-connected PTSD.  VA will notify the 
Veteran if further action is required on his part concerning 
this claim.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied the 
Veteran's claim for service connection for a gastrointestinal 
disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the August 1995 decision is new, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 1995 rating decision that denied the Veteran's 
claim for service connection for a gastrointestinal disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for a gastrointestinal disorder, new and 
material evidence has been received; hence, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for a gastrointestinal disorder, no further 
discussion of the VCAA is required with respect to this 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In an August 1995 rating decision, the RO denied the 
Veteran's claim for service connection for a gastrointestinal 
disorder.  The Veteran did not appeal, and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2009).  In March 2005, the Veteran sought 
to reopen his claim.  He submitted additional evidence.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for a 
gastrointestinal disorder was the August 1995 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Veteran filed his original application for service 
connection for a gastrointestinal disorder with the RO in 
January 1995.  The RO denied the claim for service connection 
in August 1995 and, in so doing, found that there was no 
medical evidence in the record to support a diagnosis of a 
gastrointestinal disorder, or that any such disorder was 
related to service.  As such, the RO found that a grant of 
service connection was precluded.  This decision was not 
appealed and therefore became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran has been diagnosed 
with ulcerative colitis.  In that connection, the Board notes 
that newly submitted evidence from the Veteran's private 
treatment providers reflects that the Veteran was assigned a 
diagnosis of colitis at least as early as 1999.  Records also 
show that the Veteran was seen in November 1993 for 
complaints of diarrhea that he said had begun six years 
prior.  Additional records reflect that, since that time, the 
Veteran has consistently been receiving treatment for, and 
carried a diagnosis of, ulcerative colitis.  Furthermore, the 
Board notes that, prior to the previous August 1995 RO 
decision, the Veteran submitted a letter from his private 
treatment provider, dated in December 1994, in which the 
physician stated that he had treated the Veteran for colitis 
since 1980.  In that letter, the physician further opined 
that he was "quite convinced that [the Veteran's] colon 
ailment is related to his service in Vietnam."  The December 
1994 letter does not appear to have been considered by the RO 
at the time of the August 1995 rating action.

As such, the Board finds that evidence in the form of post-
service treatment records, as well the letter submitted in 
December 1994 by the Veteran's private treatment provider, is 
"new" in the sense that it was not previously considered by 
agency decision makers.  The Board also finds that the newly 
submitted evidence is not cumulative or duplicative of 
evidence previously considered and is thus "material" for 
purposes of reopening the Veteran's claim.  

In this regard, the Board notes that, at the time of the 
August 1995 rating action, the RO denied the Veteran's claim 
for service connection because he had not demonstrated that 
he had a currently diagnosed gastrointestinal disorder that 
was related to his service.  Prior to the receipt of the 
above-identified medical evidence, the RO had not received or 
reviewed evidence supporting the Veteran's contention that he 
had a currently diagnosed gastrointestinal disability related 
to his time in service.  

Newly submitted evidence, however, reflects that the Veteran 
is in fact currently diagnosed with ulcerative colitis and 
has been treated for gastrointestinal complaints since at 
least 1993.  In addition, the Veteran has submitted a 
statement from a private treatment provider suggesting that 
the Veteran's currently diagnosed colitis may be 
etiologically related to his time on active duty.  Because it 
provides evidence that the Veteran currently has a diagnosed 
gastrointestinal disorder and suggests that such disorder may 
be related to service, this evidence adds to the record in a 
way that it should be considered new and material.  

The Board finds, therefore, that the identified evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  
Accordingly, new and material evidence has been submitted, 
and the criteria for reopening the previously denied claim 
for service connection for a gastrointestinal disorder have 
been met. 


ORDER

New and material evidence to reopen a claim of service 
connection for a gastrointestinal disorder has been received; 
to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a gastrointestinal disorder is reopened, the 
claim must be considered on a de novo basis.  The Board finds 
that additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's 
claims.  

The Board acknowledges that at his July 2009 hearing, the 
Veteran stated that he was continuing to receive counseling 
from a VA psychiatrist and psychologist.  However, the Board 
notes that no records from the Augusta VA Medical Center 
(VAMC) more recent than March 2007 are present in the 
Veteran's claims file.  The Board notes that VA is required 
by the VCAA to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from both Federal and private 
sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  The Board further notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically in 
the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, as the identified VA medical records may have a 
bearing on the Veteran's claims, the agency of original 
jurisdiction (AOJ) must attempt to obtain any examination or 
treatment records since March 2007 from the Augusta VAMC 
(including the VA Clinic in Athens) and associate them with 
the claims file.  The AOJ must further request that the 
Augusta VAMC (including the VA Clinic in Athens) provide a 
negative response if no such records are available.

The Board further acknowledges that, in the July 2009 
hearing, the Veteran indicated that he had been receiving 
treatment from a private doctor in Augusta related to his 
diagnosed ulcerative colitis, and in fact had a colonoscopy 
scheduled for the day of the hearing.  However, the Board 
notes that no records of private treatment from any private 
provider more recent than April 2007 are present in the 
Veteran's claims file.  As noted above, VA is required by the 
VCAA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim, to include 
relevant records from both Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1).  
Therefore, as the identified medical records may have a 
bearing on the Veteran's claims, the AOJ must attempt to 
obtain any examination or treatment records dating from April 
2007 to the present from the Veteran's private treatment 
provider or providers and associate them with the claims 
file.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  

The Veteran has contended that he has a gastrointestinal 
disorder as a result of his time on active duty.  He further 
contends that his service-connected PTSD is more disabling 
than is reflected by the initial 30 percent disability rating 
assigned.  

Regarding diagnosis of the Veteran's claimed gastrointestinal 
disability, the Board first acknowledges that post-service 
medical records reflect that the Veteran was diagnosed with 
colitis at least as early as 1999; records also show that the 
Veteran was seen in November 1993 for complaints of diarrhea 
that he said had begun six years prior.  Records from the 
Veteran's ongoing treatment both with private treatment 
providers and at the Augusta VA Medical Center (VAMC) reflect 
that the Veteran has been seen on an ongoing basis for 
complaints of diarrhea, urgency, and incontinence since his 
initial diagnosis.  In addition, the Veteran's private 
treatment provider submitted a letter dated in December 1994 
in which he indicated that the Veteran had been receiving 
treatment for colitis since 1980 and opined that the disorder 
was related to the Veteran's service.  

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has any gastrointestinal disorder that is related to 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).  Thus, on remand, the Veteran should be afforded 
a VA examination in order to obtain a current diagnosis based 
on both an examination and a thorough review of his claims 
file.  Specifically, the Veteran must be afforded examination 
in order to determine the current diagnosis or diagnoses of 
his claimed gastrointestinal disorder.  In addition to 
conducting a physical examination, the designated examiner 
must provide a medical nexus opinion with respect to any 
identified disability and must discuss the December 1994 
private physician's opinion in the context of any opinion 
provided.  The opinion must address whether the Veteran has 
any gastrointestinal disorder that is attributable to his 
active military service.  

Turning to the Veteran's claim for an initial rating in 
excess of 30 percent for his service-connected PTSD, a review 
of the Veteran's claims file reflects that the Veteran has 
received treatment at the Augusta VAMC for his PTSD and was 
given a VA psychiatric examination in September 2005.  At 
that examination, he reported sleep interruption, frequent 
nightmares from which he woke up in fear, and persistent 
efforts to avoid crowds and strangers.  The Veteran also 
described frequent outbursts of anger.  Similarly, the 
Veteran's treating counselor at the Vet Center has submitted 
multiple letters, most recently in March 2007, stating that 
the Veteran has reported a low tolerance for frustration as 
well as increasing anger, which was causing problems in the 
Veteran's relationship with his wife.

Further, the Veteran's wife testified at the July 2009 
hearing that the Veteran's PTSD symptoms had worsened since 
the September 2005 VA examination.  In that connection, the 
Board notes that when specifically asked by the undersigned 
Acting Veterans Law Judge in what way the Veteran's PTSD had 
worsened, the Veteran's wife stated that "Now, he isolates 
himself ... He just doesn't get through crowds good at all."  
The Veteran further testified that he avoided crowds, 
including family reunions, and experienced increased mood 
swings and anger. 

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms such as increased anger or desire 
to isolate from others.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Likewise, where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  The Board 
notes here that the Veteran has contended that his PTSD has 
worsened since his last examination, which occurred nearly 5 
years ago.  In light of these complaints, therefore, a remand 
is required to have examiners supplement the record with 
reports regarding the current severity of the Veteran's PTSD.  
Under these circumstances, the Veteran must be scheduled to 
undergo psychiatric examination at an appropriate VA medical 
facility.  See 38 U.S.C.A. § 5103A. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Furnish the Veteran a corrective 
VCAA notice letter with regard to the 
issue of entitlement to service 
connection for a gastrointestinal 
disorder.  

2.  Obtain from the Augusta VAMC 
(including the VA Clinic in Athens) any 
available medical records pertaining to 
the Veteran's gastrointestinal and 
psychiatric examination or treatment at 
those facilities at any time since 
March 2007.  The agency of original 
jurisdiction (AOJ) must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file.

3.  Also, obtain from the Veteran's 
private primary care provider, and any 
other provider identified by the 
Veteran, any available medical records 
pertaining to the Veteran's examination 
or treatment with the treatment 
provider(s) at any time since April 
2007.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records.  All records and/or 
responses received must be associated 
with the claims file. 

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the AOJ must 
schedule the Veteran for the following 
pertinent VA examinations.  The examiner 
must thoroughly review the Veteran's 
claims file, to include a copy of this 
remand.  

Gastrointestinal examination-A 
physical examination must be conducted 
for the purpose of determining nature, 
extent, and etiology of any 
gastrointestinal disorder from which 
the Veteran currently suffers.  The VA 
examiner must review the Veteran's 
claims file, examine the Veteran, and 
provide an opinion as to whether it is 
at least as likely as not that any 
diagnosed gastrointestinal disorder is 
related to his active military service.  
All opinions must be set forth in 
detail and explained in the context of 
the record.  If a negative nexus 
opinion is rendered, the examiner must 
discuss the December 1994 opinion from 
the Veteran's private treatment 
provider.  

Psychiatric examination-The examiner 
must provide a detailed assessment of 
the current severity of the Veteran's 
service-connected PTSD.  The examiner 
must make all findings necessary to 
apply the rating criteria, paying 
particular attention to assessing the 
severity of the Veteran's PTSD 
symptoms.  A global assessment of 
functioning (GAF) score should be 
provided along with an explanation of 
the score's meaning.  A complete 
rationale must be provided for all 
opinions expressed.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


